U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 Commission File Number 000-28753 FREESTONE RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Nevada 33-0880427 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Republic Center, Suite 1350, 325 N. St. Paul Street Dallas, TX 75201 (Address of principal executive offices) (214) 880-4870 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes || No |X| Indicate by check mark whether the Registrant is a large accredited filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accredited filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accredited Filer[ ] Accelerated Filer [ ] Non-Accredited Filer [ ] Smaller Reporting Company[X] Indicate by check mark whether theregistrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes || No |X| As of November 12, 2009 there were 66,718,994 shares of Common Stock of the issuer outstanding. Freestone Resources, Inc.
